Exhibit 10.10
Ally Financial Inc.















[a1010formofawardagree_image1.gif]
Ally Financial Inc.
200 Renaissance Center, MC482-B16-D85 Detroit, MI 48265


<DATE>




<NAME>


Re: Ally Financial Inc. Incentive Compensation Plan Award – [YEAR] KCSU Award
Letter


Dear <FIRST NAME>:


1.
You have been granted a Key Contributor Award under the Ally Financial Inc. 2014
Incentive Compensation Plan (the “Plan”). A copy of the Plan is enclosed, or can
also be referenced on the EDC website at https://www.worldclassexec.com under
Plan Documents within My Account Info. Capitalized terms not defined in this
Award Agreement will have the meaning set forth in the Plan.



2.
Your Award is granted to you as a matter of separate inducement and is not in
lieu of salary or other compensation for your services. By accepting this Award,
you consent to any and all Plan amendments, vesting restrictions, and revisions
to any other term or condition of this Award Agreement that may be required to
comply with federal law or regulation governing compensation, whether such
amendments, restrictions, or revisions are applied prospectively or
retroactively to this or prior Awards. By accepting this Award, you also
acknowledge and agree that it is subject to all of the requirements set forth in
the Enterprise Compensation Policy.



3.
Your Key Contributor Award is being made in the form of Restricted Stock Units.
Your Award is comprised of the following:



Grant Date:    [INSERT]
Total Award: [INSERT]


Units
Vesting Date
Settlement Date
[INSERT- Granted award]
[INSERT: Date]
[INSERT: Date]



4.
This Award Agreement will become effective after you have electronically
accepted it via the “Deferred Compensation Center” on the Ally HR Portal or by
printing, signing, dating one copy of this Award Agreement, and returning the
signed copy (all pages) to: Thelma Socia at Ally Financial, e-mail
Thelma.socia@ally.com. If you do not accept this Award Agreement within 45 days
of notification, [INSERT DATE] you will be deemed to have rejected the Award and
this Award Agreement will be null and void and without any further force or
effect.



5.
Subject to requirements of any federal laws or regulations and Ally Policy that
govern compensation (see paragraph 2 above), your Award will vest and be settled
as soon as practical after the date(s) noted above. If and when a change to the
vesting date(s) noted above is required, you will be notified in writing.



6.
If on the Grant Date you are considered a material risk taker, in connection
with regulatory guidance and in support of its corporate governance principles,
to the extent that any portion of the Award remains unsettled, Ally reserves the
right to adjust downward the amount of this Award without your consent to
reflect adverse


Page 1 of 3
    

--------------------------------------------------------------------------------

<NAME>
<DATE>



outcomes attributable to inappropriate, excessive, or imprudent risk taking in
which you participated and which was the basis for this Award. Your Award is
also subject to cancellation, recovery, forfeiture, or repayment consistent with
Ally’s recoupment policy contained in the Enterprise Compensation Policy.


7.
In the event of your Termination of Service during the vesting period of this
Award due to Retirement, a termination by the Company without Cause or a
Qualifying Termination, Sections 11(c) and 11(d) of the Plan shall not apply to
this Award and instead any unvested portion of this Award shall be fully vested
as of the date such Termination of Service and shall be settled on the specified
Settlement Date for such portiondesignated above. Otherwise, Section 11 of the
Plan governs the effect of a Termination of Service on your Award.



8.
Section 12 of the Plan governs the effect of a Change in Control of Ally on your
Award, except that for purposes of this Award the “twenty-four months” shall be
substituted and shall apply in lieu of the reference to “twelve months”
contained in Section 12 of the Plan.



9.
If the Company pays a dividend on Shares prior to the Vesting Date, you will be
entitled to a dividend equivalent payment in the same amount as the dividend you
would have received if you held the number of Shares, if any, that are earned
and vested as of the Vesting Date, which dividends will be unvested and will
vest and be paid to you on the Vesting Date (or such other vesting and
settlement date applicable under this Award), subject to the vesting of your
Award. No dividends or dividend equivalents will be paid to you with respect to
any portion of your Award that is canceled or forfeited. The Company will decide
on the form of payment and may pay dividends or dividend equivalents in Shares,
in cash or in a combination thereof, subject to applicable law.



10.
You may designate a beneficiary using the Beneficiary Designation Form located
on the Executive Deferred Compensation (EDC) Website. If no beneficiary is
designated, or if Ally determines that the beneficiary designation is unclear,
or that the designated beneficiary cannot be located, any settlement as a result
of your death will be made to your estate. The EDC Website may also be used for
any subsequent change in your beneficiary designation.



11.
By accepting this Award, you understand and acknowledge that your Award is
subject to the rules under Internal Revenue Code Section 409A, and agree and
accept all risks (including increased taxes and penalties) resulting from
Internal Revenue Code Section 409A.



12.
Except as prohibited by any federal law or regulation that governs compensation
(see paragraph 2 above), your Award is subject to and governed by the terms and
conditions of this Award Agreement and the Plan.



13.
By accepting this Award, as evidenced by your signature below, you agree to
abide by the terms and conditions of this Award Agreement and the Plan.



Sincerely yours,
                








[NAME]
[TITLE]
<DATE>





Page 2 of 3
    

--------------------------------------------------------------------------------

<NAME>
<DATE>





I HAVE READ THE PLAN DOCUMENT AND THIS AWARD AGREEMENT AND I ACCEPT THE AWARD
REFERENCED ABOVE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT AND
THE ALLY FINANCIAL INC. 2014 INCENTIVE COMPENSATION PLAN.






 
 
 
Participant Signature (Required)
 
Date (Required)
 
 
 
 
 
 
 
 
 
 
 
 
 
Last Four Digits of SSN or National ID (Required)
 
 








Page 3 of 3
    